02/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0651


                                         DA 21-0651


 PETER GRIGG,
                                                                            FEB 0 8 2022
                                                                         Bowen Greenwood
              Plaintiff and Appellant,                                 Clerk of Supreme Court
                                                                          Stnte of Moniana


       v.                                                             ORDER

 ANDY COILE,

              Defendant and Appellee.



       Appellant Peter Grigg has filed a motion for extension of time within which to file his
opening brief. Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until March 30, 2022, within which
to file his opening brief.
       No further extensions will be granted.
       DATED this 6 — day of February, 2022.
                                                  For the Court,




                                                                Chief Justice